DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 09/07/2021 has been considered and entered.  The response has been considered and found to be persuasive, and thus necessitates new grounds of rejections based on the previously recited art.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 – 23, 33 – 40, 42 – 54, 56, 58 – 79 are rejected under 35 U.S.C. 103 as being unpatentable over Waynick (US 2017/0335229) and optionally further in view of Famg et al. (US 2019/0144776)
In regards to claim 1, Waynick teaches overbased calcium magnesium sulfonate grease compositions (abstract).  The grease is prepared by mixing base oil, overbased calcium sulfonate, overbased magnesium sulfonate, water as a converting agent, and one or more complexing agent which may also serve as a converting agent [0014 – 0017].  The overbased calcium sulfonate may be considered to be poor quality [0017].  The grease may optionally contain a facilitating acid [0019].  The grease is optionally milled [0045].  The overbased calcium sulfonate is present in amounts of from 10 to 45% or from 10 to 22% by weight of the grease [0020, Table 1]. 
 hydrogenated castor oil are equivalents of 12-hydroxystearic acid for soap making/complexing agents in greases and thus the use of hydrogenated castor oil to provide the 12-hydroxystearic acid would have been obvious as complexing agent  in the composition of Waynick.  For instance, see para 0084 of US 20160040093 by Bertin et al. for support and/or as basis for using hydrogenated castor oil as equivalent for the 12-hydroxystearic acid.  
Waynick teaches the composition can comprise bases such as calcium hydroxy apatite, calcium carbonate and calcium hydroxide [0029, Table 2].  The grease can comprise other conventional additives which can be reactive as they may be subject to reaction or volatilization but the glycerol derivatives of the claims are not recited [0042].  It is noted that glycerol derivatives such as glycerol oleates, glycerol stearates, etc., are well known grease additives which serve as friction modifiers and would have been obvious.  Or, else, at least in view of Famg which teaches grease additives such as glycerol monostearate, glycerol monooleate etc., as friction modifier, the use of such additives would have been obvious in the grease of Waynick (abstract).
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the glycerol monooleate of Famg in the composition of Waynick as Waynick allows for the presence of conventional additives in the grease.
In regards to claim 2, Waynick, and alternatively further in view of Famg, teaches the grease that can comprise glycerol monooleate which is a mono-acyl glyceride derivative as claimed.
In regards to claim 4, Waynick, and alternatively further in view of Famg, teaches the grease having the claimed limitation as previously stated.
In regards to claim 5, Waynick, and alternatively further in view of Famg, teaches the grease.  Waynick teaches that the composition can optionally comprise acetic acid as a converting and complexing agent [0040].  Acetic acid is non-aqueous converting agent according to the claim [see 0004].
In regards to claim 6, Waynick, and alternatively further in view of Famg, teaches the grease which optionally comprises acetic acid as previously stated.  Since, it is optional, non-aqueous converting agents may be absent.  Waynick also prefers the absence of non-aqueous converting agents (abstract).
In regards to claims 7 – 10, Waynick, and alternatively further in view of Famg, teaches the grease having the claimed limitations such as containing calcium bases such as calcium carbonate, hydrogenated castor oil, glycerol monostearate etc.  
In regards to claims 11, 12, Waynick, and alternatively further in view of Famg, teaches the grease as previously stated.  Waynick teaches the composition can be milled if desired [0045].
In regards to claims 13 – 19, Waynick, and alternatively further in view of Famg, teaches the grease having the claimed ingredients and thus would be expected to possess the claimed properties.  For instance, Waynick teaches the grease can have high dropping points such as 575ºF or higher [0024].  In Example 3, the grease has a dropping point of greater than 650ºF [0077, Table 4].
In regards to claim 20, Waynick, and alternatively further in view of Famg, teaches the grease having all of the claimed ingredients.  Waynick teaches the method of making the soap 
In regards to claims 21 – 23, Waynick, and alternatively further in view of Famg, teaches the method having the claimed limitations as previously discussed.
In regards to claims 33, 36 – 38, Waynick, and alternatively further in view of Famg, teaches the method and the grease having the claimed ingredients and thus would be expected to have similar properties such as penetration values, FTIR spectra etc.
In regards to claims 34, 35 Waynick, and alternatively further in view of Famg, teaches the grease and the method of making the grease.  Waynick teaches the grease composition can optionally comprise alkali hydroxide and the process can also optionally comprise facilitating acid delay and delay of addition of overbased magnesium sulfonate [0017].
In regards to claim 39, Waynick, and alternatively further in view of Famg, teaches the method and grease.  Waynick teaches the composition can comprise calcium carbonate [0017, 0023].  The grease has dropping point of 575F or 650F or greater [0043].
In regards to claim 40, Waynick, and alternatively further in view of Famg, teaches the method and the composition having the claimed amount of calcium sulfonate as previously stated.
In regards to 42, Waynick, and alternatively further in view of Famg, teaches the method and the grease wherein no conventional no-aqueous converting agents are included (title).
In regards to claim 43, Waynick, and alternatively further in view of Famg, teaches the method and the grease comprising the bases in the recited amounts [0023, Table 2].
In regards to claims 44, 45, Waynick, and alternatively further in view of Famg, teaches the method and grease, wherein the hydrogenated castor oil portion (i.e., 12-hydroxystearic acid portion) is added prior to the conversion step and optionally the glycerol monostearate is added after the conversion step as previously stated. The amount of overbased calcium sulfonate is taught as previously discussed.
In regards to claims 46, 47, Waynick, and alternatively further in view of Famg, teaches the method and grease.  In one example, Waynick teaches conversion step that took 30 minutes for the formation of crystalline calcium carbonate [0084].
In regards to claims 48 – 50, Waynick, and alternatively further in view of Famg, teaches the method and grease having the claimed limitations as previously stated.  The 12-hydroxystearic acid equivalent (hydrogenated castor oil) is not an additive.
In regards to claim 53, 54, 56, Waynick, and alternatively further in view of Famg, teaches the composition having the claimed ingredients and thus would be expected to have the same properties as claimed.  It is noted that the order of mixing the ingredients to make the claimed grease is prima facie obvious.  Case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
In regards to claims 58 – 66, Waynick, and alternatively further in view of Famg, teaches the composition which does not require the presence of alkali metal hydroxide, glycerol monooleate, and which can comprise hydrogenated castor oil and/or glycerol monostearate as previously discussed.
In regards to claim 67, Waynick, and alternatively further in view of Famg, teaches the method for making the grease comprising mixing the recited ingredients to form the grease. The 
In regards to claim 68, Waynick, and alternatively further in view of Famg, teaches the method wherein the grease composition is reacted with calcium bases as previously discussed, thus providing the process of reacting the hydrolyzed fatty acid of the soap with the calcium bases.
In regards to claims 69 – 79, Waynick, and alternatively further in view of Famg, teaches the method and the grease composition having the recited ingredients and the optional absence of alkali metal hydroxide (i.e., sodium hydroxide) [Waynick, 0036].  Famg teaches glycerol tallowate as equivalent of the glycerol esters [0278].  


Claims 1, 2, 4 – 54, 56, 59, 61 – 65, 67, 68, 70 – 72, 74 – 79 are rejected under 35 U.S.C. 103 as being unpatentable over Waynick (US 2016/0230112) herein after referred to as Waynick’112 and optionally further in view of Famg et al. (US 2019/0144776)
In regards to claim 1, Waynick’112 teaches an overbased calcium sulfonate grease composition and a method of manufacture comprising added alkali metal hydroxide alone or in combination with a) calcium hydroxyapatite and/or added calcium carbonate used as calcium containing basis for reacting with complexing acids and/or b) at least one delay period between the addition of water as a converting agent and addition of a portion of a non-aqueous converting agent, wherein the delay period  may involve a period of time to adjust the temperature of the mixture, a period of time during which the mixture is held at a temperature or within a range of temperatures and multiples and any combination thereof (abstract).  
 hydrogenated castor oil are equivalents of 12-hydroxystearic acid for soap making/complexing agents in greases and thus the use of hydrogenated castor oil to provide the 12-hydroxystearic acid would have been obvious as complexing agent  in the composition of Waynick’ 112.  For instance, see para 0084 of US 20160040093 by Bertin et al. for support, and/or as basis for using hydrogenated castor oil as equivalent for the 12-hydroxystearic acid.  
Waynick’112 teaches addition of conventional additives during heating or cooling steps in the grease formation process which can undergo reaction and/or volatilization, and wherein the grease product can be optionally milled [0045, 0065, and 0067].  Thus, the additives are reactive and can be part of the formed grease.   Such additives commonly recognized as conventional grease additives include glycerol monstearate and would have been obvious.  Or, else, at least in view of Famg which teaches grease additives such as glycerol monooleate, glycerol monostearate, etc., as friction modifier, the use of such additives would have been obvious in the grease of Waynick’112 (abstract).
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the glycerol monostearate of Famg in the composition of Waynick’112 as Waynick’112 allows for the presence of conventional additives in the grease.
In regards to claim 2, Waynick’112 and Famg combined teach the grease that can comprise glycerol monostearate which is a mono-acyl glyceride derivative as claimed.
In regards to claim 4, Waynick’112 and Famg combined teach the grease having the claimed limitation as previously stated.  The calcium sulfonate is present in amounts of less than 36% in the composition [0016].
In regards to claims 5, 7, 8, Waynick’112 and Famg combined teach the grease having the claimed limitation as previously stated.  The grease can comprises less than 30% or less than 22% of calcium sulfonate [0025].
In regards to claim 9, Waynick’112 and Famg combined teach the grease.  Waynick’112 teaches poor quality calcium sulfonate [0024].
In regards to claim 10, Waynick’112 and Famg combined teach the grease having the recited components.  Waynick’112 teaches the grease comprises complexing agent such as boric acid, acetic acid, phosphoric acid, 12-hydroxystearic acid [0026, 0042].  The composition can also comprise other facilitating acids and alkali metal hydroxide [0047].
In regards to claims 11, 12, Waynick’112 and Famg combined teach the grease as previously stated.  Waynick’112 teaches the grease can be optionally milled [0067].
In regards to claims 13 – 19, Waynick’112 and Famg combined teach the grease having the claimed ingredients and thus would be expected to have the same properties as claimed.  The composition can having a dropping point of 650F or higher [0025].
In regards to claim 20, Waynick’112 and Famg combined teach the method of preparing a grease.  Waynick’112 teaches mixing overbased calcium sulfonate and calcium carbonate, water, facilitating acid and conventional non-aqueous converting agents, reacting the mixture with heating until conversion of the calcium carbonate, and wherein the addition of additives (i.e., glycerol monostearate) are made during the final heating or cooling step [0046, 0064].  The ingredients and mixing steps are taught.  Case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
In regards to claims 22 – 24, Waynick’112 and Famg combined teach the grease and the method having the claimed limitations as previously stated.
In regards to claims 25, 26, Waynick’112 and Famg combined teach the grease and the method.  Waynick’112 teaches the hexylene glycol as the conventional non-aqueous converting agent [0065].
In regards to claims 27 – 49, Waynick’112 and Famg combined teaches the grease and method of making it having the claimed ingredients.  In one embodiment, Waynick’112 teaches a conversion time of 45 minutes after the addition of non-aqueous converting agent [0069].  The 12-hydroxystearic acid (hydrogenated castor oil equivalent) is added prior to the conversion step, and the glycerol monostearate additive is optionally added after the conversion step.  The ingredients are present in the claimed amounts and the process is performed under the same duration of the claims.  The complexing agent which is 12-hydroxystearic acid (hydrogenated castor oil equivalent) is saponified (i.e., hydrolyzed).
In regards to claims 50 – 54, 56, 59, 61 – 65, 67, 68, 70 – 72, 74 – 79,Waynick’112 and Famg combined teach the grease having all of the claimed ingredients which can be added during the process of making the grease and thus would be a part of the grease and not additives (i.e., ingredients added after), or they may be added after the formation of the grease as discussed above.  Since the glycerol derivative can be added during the formation of the grease, reaction of the additive ingredients such as glycerol and its subsequent hydrolysis would be expected [0045].  Famg teaches glycerol tallowate as equivalent of the glycerol esters [0278].  Since the grease comprises the same ingredients and is prepared the same way as in the claimed composition, similar properties would be expected.  

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new grounds of rejections. 
Applicants argue that the additives of the prior art are not reactive and do not play a part in the formation of the grease.  The argument is not persuasive.
The Waynick references teach that the additives can be reactive as discussed in the rejections above and thus can take part in the grease formation.  Furthermore, even in the absence of additives as reactive ingredients, hydrogenated castor oil which is an equivalent of the 12-hydroxystearic acid complexing agent is a reactive component and thus provides the claimed limitation.  Arguments based on the Zhang reference which is no longer relied upon are moot.
Applicants argue that the presence of glycerol derivative in the grease was found to unexpectedly improve the dropping points of the grease.  A declaration by John Waynick dated 09/07/2021 was provided, and has been considered. The argument is not persuasive.  
It is noted that an allegation of unexpected results is insufficient to overcome rejections based on indefiniteness.
The inventive examples are not commensurate in scope with the claims.
The examples require specific ingredients at specific amounts which does not support the breadth of the claims which does not particularly limit the ingredients and their amounts, or allow for amounts much broader than those exemplified.  While the inventive examples require magnesium sulfonate in the composition at specific amounts, they are optional in the claims.  Similarly, other ingredients which are optional in the claims are required at specific amounts in the inventive examples.
Applicants thus fail to provide inventive examples that are commensurate in scope with the claims for demonstration of unexpected results that are sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771